Citation Nr: 0122976	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-51 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972.  This matter arises from an April 1994 rating decision 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  That rating decision denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.

In April 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  



FINDINGS OF FACT

Service connection for post-traumatic stress disorder was 
granted in a February 2001 rating decision.


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim on appeal stems from an April 1994 rating decision 
that denied the veteran's claim for service connection for 
post-traumatic stress disorder.  The Board remanded the case 
in April 1997 for additional development.

In February 2001, the claim for service connection for post-
traumatic stress disorder was granted.  This represents a 
full grant of the benefit sought on appeal.  The veteran has 
not submitted a notice of disagreement with the disability 
evaluation assigned.  No other outstanding question of law or 
fact concerning the provision of benefits under the law 
administered by the VA remains unresolved concerning this 
issue.  There are no additional issues pending before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).






ORDER

The petition for appellate review as to the claim for service 
connection for post-traumatic stress disorder is dismissed.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

